DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11088681. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims and application claims recite similar limitations, i.e. claims 1, 2 and 6 recites that first and second buffer circuits, each having first and second inverters, thereby forming first to third ( or fourth) inverters connected as recited in the application claims 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (KR20150129424A) in view of Muljono et al. (US 6288563).
As to claim 1, Shim et al.’s figure 6 shows a buffer circuit comprising first and second buffer units (100a and 500a). The figure fails to show the detail of the first buffer unit.  However, Muljono et al.’s figure 3 shows a buffer circuit that its slew rate is controllable.  It would have been obvious to one having ordinary skill in the art to use Muljono et al.’s buffer for Shim et al.’s first buffer unit for the purpose of providing a controllable slew rate output signal.  Therefore, the modified Shim et al  An apparatus comprising: a signal path including a first inverter circuit (Muljono et al.’s figure 3 in the modified buffer 100a), a second inverter circuit (501a), and a third inverter circuit (502a); a first signal input to the first invert circuit (S_in); and a second signal (outputted by 502a) output from the third inverter circuit, wherein the first inverter circuit configured to drive the first signal to a first logic level based on a code signal (Muljono et al.’s P_slew and N_slew) to provide an adjusted first signal, the first inverter circuit comprises a first adjustment circuit (Muljono’s 329a-329c) configured to adjust an amount of a current supplied to the first inverter circuit based on the code signal, and wherein the second inverter circuit configured to drive the adjusted first signal to a second logic level, the second inverter circuit comprises an input node and an output node short-circuited via a resistor circuit (Shim et al.’s 501b). 
As to claim 2, the modified Shim et al.’s figure shows that the first adjustment circuit includes a plurality of transistors (Muljono’s 329a-329c and 331a-331c) connected in parallel. 
As to claim 3, the modified Shim et al.’s figure shows that bits of the code signal are supplied to respective gate electrodes of the plurality of transistors. 
As to claim 4, the modified Shim et al.’s figure shows that a change speed at which the input node changes from the first logic level to the second logic level is based on a value of the code signal and a state of the plurality of transistors. 
As to claim 5, the modified Shim et al.’s figure shows that a current supply capability of the first adjustment circuit is based on the value of the code signal. 
As to claim 6, the modified Shim et al.’s figure shows that the first inverter circuit further comprises a second adjustment circuit (Muljono et al.’s 331a-331c) configured to adjust the amount of current supplied to the first inverter circuit based on a second code signal. 
As to claim 7, the modified Shim et al.’s figure shows that the first inverter circuit includes a first transistor (Muljono’s 313) having a source connected to the first adjustment circuit and a second transistor (314) having a source connected to the second adjustment circuit.
As to claim 8, the modified Shim et al.’s figure shows that a level of the input node is determined by an on-resistance of a respective one of the first transistor or the second transistor, a respective one of the first adjustment circuit or the second adjustment circuit, and a ratio between an on-resistance between the second inverter circuit and a resistance value of the resistor circuit. 

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20170324540) in view of Shim et al. (KR20150129424A), Muljono et al. (US 6288563) and Li et al. (US 20180234096).
As to claim 9, Jung’s figure 3 shows an apparatus comprising: a data serializer including a plurality of tristate buffer circuits [(351,310), (352,320), (353,330), (354,340)] and an output coupled to a signal node, the data serializer configured to convert parallel input data into serial data; and buffer circuit 360 coupled to the serializer.  Figure 3 fails to show the detail of the buffer circuit as claimed.  However, the modified Shim et al.’s figure 3 (see the rejection of claim 1) shows a controllable slew rate buffer circuit.  Therefore, it would have been obvious to use the modified Shim et al.’s buffer circuit for Jung’s buffer circuit 360 for the purpose of controlling the output slew rate.  Therefore, the modified Jung’s figure shows a plurality of inverter circuits (in the modified 360) coupled to the data serializer, the plurality of inverter circuits including a first inverter circuit (Muljono’s figure 3), a second inverter circuit (Shim’s 501a), and a third inverter circuit (Shim’s 502a); and a plurality of output buffer circuits (Shim’s 502a-504a) coupled to the serializer and configured to provide the serial data, wherein the first inverter circuit includes a first adjustment circuit configured to adjust an amount of a current supplied to the first inverter circuit when the first inverter circuit drives the signal node to a first logic level.  The modified circuit further fails to show that an input node and an output node of the first inverter circuit are short-circuited via a transfer gate. However, Li et al.’s figure 2 shows inverter circuit (227) comprises transfer gate 271 coupled in parallel with resistor 282.  Therefore, it would have been obvious to one having ordinary skill in the art to further add transfer gate coupled in parallel with Shim et al.’s resistor 501b for the purpose of controlling the gain of inverter 501a (see Li et al.’s ¶0020).
As to claim 10, the modified Jung’s figure shows a plurality of data terminals (outputs of Shim’s 502-504) coupled to the plurality of output buffer circuits. 
As to claim 11, the modified Jung’s figure shows that one of the plurality tristate buffer circuits is activated and outputs of remaining tristate buffer circuits are at a high impedance state based on a respective one of a plurality of clock signals. 
As to claim 12, the modified Jung’s figure shows that the tristate buffer circuits output are configured to output the input data to the signal node in response to rising edges of the plurality of clock signals, respectively. 

Claim 13- is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20170324540) in view of Shim et al. (KR20150129424A), Muljono et al. (US 6288563), Li et al. (US 20180234096) and Jang et al. (US 20100117702).
As to claim 13, the modified Jung’s figure fail to show a transistor configured to reset the signal node to the second logic level responsive to a read enable signal being deactivated. However, Jang’s figure 4 shows a buffer/inverter circuit (335) having reset transistor TR7.  Therefore, it would have been obvious to one having ordinary skill in the art to add reset transistor to the input of Shim’s inverter 501 for the purpose of resetting output when desired.  
As to claim 14, the modified Jung’s figure shows that the transfer gate is turned on responsive to a de-emphasis enable signal being activated. 

Allowable Subject Matter
Claims 16-20 are allowed.
Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842